ACCEPTED
                                                                                                        04-16-00314-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                   5/31/2016 1:50:16 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK


                                            N0. 04-16-00314-CV

HILMAR DANIEL BLUMBERG                                 §    IN THE COURT OF APPEALS
                                                                              FILED IN
Appellant,                                                                  4th COURT OF APPEALS
                                                       §                     SAN ANTONIO, TEXAS
                                                       §                    5/31/2016 1:50:16 PM
V.                                                     §    FOURTH    DIVISION
                                                                              KEITH E. HOTTLE
                                                       §                            Clerk
TEXAS DEPARTMENT OF PUBLIC                             §
SAFETY                                                 §
‘Appellee                                              §    SAN ANTONIO, TEXAS
                    APPELLANT’S WITHDRAWAL OF NOTICE OF APPEAL
         Appellant,    HILMAR DANIEL BLUMBERG,                does not desire to appeal the judgment of

the   County Court    at    Law and withdraws his Notice of Appeal.
                                                ;
                                                    Respectfully submitted,

                                                    LAW OFFICE OF JAMES S. FROST
                                                    113 W. Gonzales Street
                                                    Seguin, Texas 78155
                                                    830-303-0404   & 830-303-8584 (facsimile)
                                                            J/K/1,-J4'1/L.‘
                                                    By:
                                                           JAMES S. FROST
                                                           Texas Bar No. 07489500
                                                           Email: frost@frost1awofﬁce.com

                                                           ATTORNEY FOR APPELLANT
                                                           HILMAR DANIEL BLUMBERG


                                       CERTIFICATE OF SERVICE
         I   certify that   on   May     2016, a true and correct copy of Appellant’s Withdrawal
                                            ,

of Notice of Appeal was served on CINDY MYERS, Staff Attorney, Texas Department of Public
Safety, electronically through the electronic ﬁling manager.


                                                          TLAJJW.
                                                    JAMES S. FROST